Title: From George Washington to William B. Harrison, 16 May 1799
From: Washington, George
To: Harrison, William B.



Sir
Mount Vernon 16th May 1799

I have given the proposition you have made me, respecting your part of Chapel land, all the consideration that is necessary; the result of which is.
That I will give, as a Rent, thirty dollars for every hundred acres within the bounds you shall establish; and in that proportion for the overplus, or add[itional] acres, according to measurement: Provided I receive a Lease for the whole quantity, for the term & time of fifteen years; and provided also, that at any time within Seven years after the first rent becomes due, I shall have the priviledge of purchasing the Land in fee simple, on paying Eight dollars for each & every acre that said tract shall contain.
Conscious as I am, that this is a generous offer for your land, and that I do not want to possess it either in fee simple or on Lease for one iota below its real value; conscious also, that in the ordinary course of things (there being nothing within itself) to support & keep it up, that it must grow worse and wor⟨se⟩ every year; and persuaded moreover, that you, and every other discerning mind, must view it in this light, it is unnecessary—especially after the conversation which has passed between us—to assign my reasons for this opinion in full detail.
The Rent I offer is equal to any that is paid for such Lands in the neighbourhood, as you would have learnt from Mr Mason;

and might learn from my Tenant Mrs Gray (on the same Land); and was it not that I make no Tobacco, probably never shall, and of course, for the uncertainty of knowing what sum to provide (from the fluctuating price of that article) I wd as soon give the Rents you receive at present, as what I offer, on a thorough conviction that in point of Interest, I should gain by it. And sure I am no man who is a judge of Land and will view the condition of and what is on yours, will say, that to obtain it in fee, I have not offered the value of it. With respect to the vague, speculating, and unmeaning offers of men who have not wherewithal to fulfil an engagement, and do not mean (more than probable) to do it—at the time such engagement is entered into, I pay no sort of regard. You, probably, would get into embarrassments with such men by an ideal instead of a real price for your property, & I get it thereafter on betr term. If you think this proposition of mine worth your attention, I shall be ready at any time to enter on the detail⟨s⟩ and to carry it into effect—being Sir Your most Obedt Servant

Go: Washington

